Citation Nr: 1224331	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in the disability rating for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer from 100 percent to 50 percent was proper.

2.  Whether the discontinuance of special monthly compensation (SMC) on account of being housebound was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1992 and from January 1996 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO reduced the disability rating for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer from 100 percent to 50 percent and discontinued entitlement to SMC on account of being housebound, both effective April 1, 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In a letter dated on November 10, 2008, the RO informed the Veteran of the proposal to reduce the disability rating in effect for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer and to discontinue SMC on account of being housebound and informed her of her due process rights.

2.  In a letter received by the RO on December 2, 2008, the Veteran requested a hearing prior to the RO proceeding with the proposed reduction and discontinuance.

3.  A predetermination hearing was not scheduled prior to the reduction in the disability rating for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer and the discontinuance of SMC on account of being housebound. 



CONCLUSIONS OF LAW

1.  The reduction of the rating for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer from 100 percent to 50 percent was not proper.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), (i), 4.116, Diagnostic Codes (DCs) 7627, 7617 (2011).

2.  The discontinuance of SMC on account of being housebound was not proper.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.350(i)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in restoring the 100 percent rating for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer and restoring SMC on account of being housebound, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim '); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The Veteran's hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer is rated under 38 C.F.R. § 4.116, DCs 7627-7617.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 7627-7617 reflects that the Veteran's gynecological disability is rated as malignant neoplasms of the gynecological system under DC 7627 and that the current rating assigned is based on complete removal of the uterus and both ovaries under DC 7617.

Under DC 7627, a 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117, DC 7627.

Under DC 7617, a 100 percent rating is warranted for 3 months after complete removal of the uterus and both ovaries.  Thereafter, a 50 percent minimum rating is warranted.  38 C.F.R. § 4.116, DC 7617.

The Veteran was in receipt of SMC on account of being housebound based on the fact that she had a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability.   38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, the beneficiary must be given notice that she has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).

If a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  Also, if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

If a predetermination hearing is conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained  following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The burden of proof is on VA to establish that a reduction or discontinuance is warranted by a preponderance of the evidence.  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The rating reduction for the Veteran's service-connected hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer and the discontinuance of SMC on account of being housebound were proposed in a November 2008 rating decision and implemented in the January 2009 decision, both effective April 1, 2009.

In the November 2008 rating decision, the RO proposed to reduce the disability rating for the service-connected gynecological disability from 100 percent to 50 percent.  At that time, the RO explained that during a June 2008 VA examination, the Veteran had reported that she had been in full remission for 6 months and that treatment for her disability was completed in January 2008.  She declined a pelvic examination and PAP smear.  A 50 percent rating was warranted for complete loss of the uterus and both ovaries following a 3 month period of postsurgical convalescence.   

The RO also proposed to discontinue SMC on account of being housebound due to the fact that following reduction in the disability rating for the service-connected gynecological disability, the Veteran would no longer have a single disability rated at 100 percent with additional disabilities separately rated at 60 percent or more.

The November 2008 decision notified the Veteran that she had a period of 60 days within which to submit additional evidence showing that the reduction and discontinuance should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  She was also notified that she had 30 days within which to request a predetermination hearing.  Therefore, the November 2008 decision provided proper notice in accordance with 38 C.F.R. § 3.105(e), (i).

In a letter dated in November 2008, which was received by the RO within 30 days of the November 2008 decision on December 2, 2008, the Veteran asked the RO to consider her letter a "formal [h]earing request "with regard to the decision which reduced her disability rating from 100 percent to 50 percent.  Although the RO informed the Veteran that her letter had been received, there was no acknowledgement of her hearing request and a hearing was not scheduled.

In the January 2009 decision, the RO reduced the disability rating for the service-connected hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer from 100 percent to 50 percent and discontinued SMC on account of being housebound, both effective April 1, 2009.  The reasoning provided for the reduction and discontinuance was the same as that which was provided in the November 2008 decision.  

In light of the fact that the Veteran submitted a timely request for a predetermination hearing, but was not afforded such a hearing prior to the January 2009 reduction and discontinuance, such actions were taken without observance of applicable laws and regulations.  The failure to take into account the provisions of 38 C.F.R. § 3.105(i) renders the reduction and discontinuance void ab initio.  Thus, the 100 percent disability rating and SMC on account of being housebound are restored.


ORDER

Restoration of a 100 percent disability rating for hysterectomy and bilateral salpingo-oophorectomy with history of uterine cancer, effective April 1, 2009, is granted.

Restoration of SMC SMC on account of being housebound, effective April 1, 2009, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


